Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of September 15th 2020 has been considered.
Claims 1-10, 12 and 15-17 are cancelled.
Claims 11, 13, 14 and 18-31 are pending in the current application.
Claims 25-31 are withdrawn from consideration.
Claims 11, 13, 14 and 18-24 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s arguments, see “Remarks”, filed on September 15th 2020, with respect to the rejections of claims 11, 13, 14 and 18-24 under 35 USC §103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Wang et al., (USPub 2013/0333630 A1) and Axelrod et al., (USPub 2007/0289552 A1) (see discussion, below).
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 13, 14, 18, 19, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (USPub 2013/0333630 A1).

Regarding claim 11: Wang discloses an artificial pet chewing leather and methods of making the chewing leather, comprising pulverizing soaked cow skin scraps into 0.1mm-3.5mm pieces/granules and melting the soaked granules at temperatures between 45°C and 55°C and extruding the molten mixture and molding and/or cutting into desired shapes (see Wang abstract; paragraphs [0007]-[0024] and [0027]; examples). Given the fact the claimed particle size overlap the particle size in Wang, a prima facie case of obviousness exists (see MPEP §2144.05).
Moreover, Wang discloses of using soaked/damp cow skin where the skins were soaked well enough to comprise 50 to about 85% water (see Wang paragraphs [0008]-[0011]), but fails to disclose the length of time of water temperature to attain the water content; However, given the fact the water content (i.e., degree of soaking) depends on 
Regarding claims 13 and 14: Wang discloses forming dog chews from the whole piece of animal skin and forming it into a desired shape (see Wang Examples 11-12).
Regarding claims 18, 19: Wang discloses adding an animal protein mixture to the soaked cortical granules (see Wang paragraphs [0007]-[0024]).
Regarding claim 21: Wang discloses adding livestock bone powder, which is known to comprise collagen (see Wang paragraphs [0007]-[0024]).
Regarding claim 22: Wang discloses adding a flavor enhancer to the soaked cortical granules (see Wang paragraphs [0024]-[0026]).
Regarding claims 23 and 24: Wang discloses of adding minerals (i.e., trace elements) to the soaked cortical granules (see Wang paragraph [0024]).

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., as applied to claims 11, 13, 14, 18, 19, 21-24  above, and further in view of Axelrod et al., (USPub 2007/0289552 A1).

Regarding claim 20: Wang discloses adding an animal protein mixture to the soaked cortical granules (see Wang paragraphs [0007]-[0024]), but fails to disclose 

Response to Arguments
Applicant’s arguments, see “Remarks”, filed on September 15th 2020, with respect to the rejections of claims 11, 13, 14 and 18-24 under 35 USC §103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Wang et al., (USPub 2013/0333630 A1) and Axelrod et al., (USPub 2007/0289552 A1) (see discussion, above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792